Citation Nr: 0103800	
Decision Date: 02/07/01    Archive Date: 02/15/01

DOCKET NO.  99-23 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
of the tongue due to exposure to herbicide agents, including 
Agent Orange.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The veteran served on active duty from April 1966 until April 
1968.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a December 1998 
rating decision of the Pittsburgh, Pennsylvania Regional 
Office (RO).  Previously, by an April 1996 statement, the 
veteran's representative expressed disagreement with a March 
1996 proposal to reduce a 30 percent rating for service-
connected lymphoma of the bowel with partial resection.  
However, by a March 1997 action, the 30 percent rating was 
continued without reduction.  Consequently, the only issue 
before the Board is the service connection claim set out 
above.


REMAND

The record reflects that the veteran underwent a 
hemiglossectomy on account of squamous cell carcinoma of the 
tongue in October 1998 at Dubois Regional Medical Center.  
His private physician, L. J. Sarginger, M.D., wrote in 
February 1999 that it was suspected that the tongue 
malignancy was related to exposure to Agent Orange, and that 
it may have also developed as the result of chemotherapy that 
was given to prevent a recurrence of service-connected 
lymphoma.  Dr. Sarginger noted that the veteran had not been 
smoking or drinking in the past, and that the cancer was less 
likely to have been secondary to those causes.  It was added, 
however, that there had been use of tobacco and alcohol while 
in the Army in Vietnam, "and from this also there is clearly 
a relationship to the development of the tumor."  It was 
concluded that the development of the squamous cell tumor of 
the mouth and tongue was "clearly related to his [the 
veteran's] Vietnam experience, his exposure to [A]gent 
[O]range, and his exposure to tobacco, alcohol and potential 
toxins at that time."  

The RO subsequently requested that the veteran's claims 
folder be reviewed by a VA physician with instructions that 
also noted that the appellant had had a 30-year history of 
smoking.  Upon VA physician review in June 1999, the examiner 
stated that there was no clear evidence that the squamous 
cell carcinoma was related to Agent Orange, but was due to 
the use of tobacco or alcohol use in the past, which may have 
developed into a tumor years later.  The examiner went on to 
say that "[u]nfortunately, I do not have any indication of 
how much alcohol or smoking the patient had in the past.  
This would be very important to know.  I have a feeling that 
there was some heavy smoking in the past but again I do not 
have any clear cut evidence from the chart that I received as 
to how much smoking the patient did."  

On the question of how much the veteran smoked, an August 
1991 private medical report from L. A. Brinz, M.D., shows 
that the veteran had smoked +/- a pack of cigarettes a day 
since the age of 18, but that he did not drink.  A VA 
outpatient clinic record dated in April 1996 noted that the 
appellant had quit smoking in May 1995.  

Since there exists some evidence of the extent of the 
veteran's smoking history, which evidence was not considered 
by the VA physician in June 1999, and because the VA 
physician did not address the question of whether treatment 
for the service-connected lymphoma either caused or made 
worse the cancer affecting the tongue, as suggested by Dr. 
Sarginger, further evidentiary development is required.  This 
development should take the form of additional study of the 
available record and medical opinion on the questions left 
unanswered by the June 1999 opinion.

Additionally, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The new law applies to all 
claims filed on or after the date of the law's enactment, as 
well as to claims filed before the date of the law's 
enactment, and not yet finally adjudicated as of that date.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000); 
VAOPGCPREC 11-2000 (Nov. 27, 2000).

The new law contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  The 
RO has not yet considered the veteran's claim in the context 
of the new law.  Nor has the veteran had an opportunity to 
prosecute his claim in that context.  Consequently, in order 
to ensure the veteran due process of law, and to avoid the 
possibility of prejudice, the Board will remand the matter to 
the RO.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Accordingly, this case is REMANDED for the following actions:

1.  The RO must review the claims folder 
and apply those portions of the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, that are applicable to the 
veteran's claim for service connection.  
Among other things, the RO should notify 
the veteran of "any information, and 
any medical or lay evidence, not 
previously provided to [VA] that is 
necessary to substantiate" his claim.  
In so doing, the RO should indicate to 
the veteran which portion of the 
required information and evidence, if 
any, he is to obtain, and which portion, 
if any, VA will attempt to obtain on his 
behalf.  The veteran should be given a 
reasonable opportunity to respond to the 
RO's communications, and any additional 
evidence received should be associated 
with the claims folder.

2.  After the above-requested development 
has been completed, the veteran should be 
afforded a VA examination by an 
oncologist, if possible, to determine the 
etiology of the squamous cell carcinoma of 
the tongue, and to obtain a medical 
opinion as to the clinical probability 
that such disability is related to 
herbicide exposure in service, either 
directly or indirectly.  All necessary 
tests and studies should be accomplished.  
A detailed history of the veteran's 
history of tobacco and alcohol use should 
be obtained.  The claims folder and a copy 
of this remand should be made available to 
the examiner prior to evaluation.  The 
examiner should state with specificity and 
supporting rationale the medical 
probabilities that the veteran's squamous 
cell carcinoma of the tongue is directly 
related to exposure to herbicides.  The 
examiner should also provide the medical 
probabilities that the carcinoma of the 
tongue was caused or made worse by 
treatment for his previously service-
connected lymphoma, which disability was 
presumed to be caused by herbicide 
exposure.  The opinions should be 
supported by the evidence of the record 
and the examiner should specifically refer 
to the medical principles and evidentiary 
record relied on in forming his/her 
opinions.  

3.  The RO should review the report of 
the examination to ensure that 
requirements of the foregoing paragraph 
have been satisfied.  If they have not, 
the report should be returned for 
necessary corrective action, as 
appropriate.  The RO should thereafter 
re-adjudicate the claim.  If the benefit 
sought is not granted, a supplemental 
statement of the case should be issued.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK F. HALSEY 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board  is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


